NOT DESIGNATED FOR PUBLICATION

                          STATE OF LOUISIANA


                           COURT OF APPEAL


                             FIRST CIRCUIT


                              2021 CA 0891


                          DONALD RAY MAGEE


                                VERSUS


          LOUISIANA DEPARTMENT OF PUBLIC SAFETY
                           AND CORRECTIONS


                           DATE OF JUDGMENT.•
                                                       MAR 0 3 2022

    ON APPEAL FROM THE NINETEENTH JUDICIAL DISTRICT COURT
     NUMBER 705878, SECTION 27, PARISH OF EAST BATON ROUGE
                           STATE OF LOUISIANA


                     HONORABLE TRUDY M. WHITE, JUDGE




Donald Magee, Jr.                     Plaintiff A
                                                - ppellant
Angie, Louisiana                      Donald Ray Magee, Jr., Pro Se

Jonathan R. Vining                    Counsel for Defendant -Appellee
Baton Rouge, Louisiana                Louisiana Department of Public Safety
                                         Corrections




              BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.



Disposition: AFFIRMED.
Chutz, J.


      Petitioner, Donald Ray Magee, Jr., an inmate in the custody of the Louisiana

Department of Public Safety and Corrections (         DPSC), appeals a district court


judgment dismissing, with prejudice, his petition for judicial review of a disciplinary
action.   We affirm.


                        FACTS AND PROCEDURAL HISTORY


       On December 24, 2020, Magee was issued a disciplinary report for violating

Rule No. 1 ( contraband).    Following a hearing, the disciplinary board found Magee

guilty and sentenced him to two weeks loss of yard and recreation privileges.

Magee' s administrative appeals to the Warden and to the Secretary of DPSC were

each rejected.    Magee then filed a petition for judicial review in the Nineteenth


Judicial District Court, seeking review of the disciplinary action.

       Pursuant to La. R.S. 15: 1178 and 15: 1188, a Nineteenth Judicial District Court

commissioner reviewed the petition to determine whether it stated a cause of action

or cognizable claim for relief.      After considering the record, the commissioner

concluded the district court lacked authority to review Magee' s claims because his

petition failed to state a substantial rights violation. Accordingly, the commissioner

recommended the disciplinary action be affirmed and petitioner' s appeal be

dismissed, with prejudice.     Following a de novo review, the district court signed a

judgment on July 22, 2021, in accordance with the commissioner' s recommendation

affirming DPSC' s disciplinary action and dismissing Magee' s petition for judicial

review. Magee now appeals.


                                      DISCUSSION


          In his pro se brief, Magee alleges he did not receive a copy of the

commissioner' s report until ten days after it was mailed, making it too late for him

to traverse the commissioner' s findings during the ten- day period permitted by La.

R.S. 13: 713( C)( 3).   Initially, we note that appellate courts are courts of record and

                                             2
may not review evidence not contained in the record or receive new evidence. La.

C. C. P. art. 2164; Denoux v. Vessel Management Services, Inc., 07- 2143 ( La.

5/ 21/ 08), 983 So. 2d 84, 88.   The record in this case contains no evidence supporting

Magee' s allegation. Further, on appeal, Magee failed to set forth any basis on which

he could have traversed the commissioner' s finding that his petition for judicial

review failed to set forth a substantial rights violation.

       Pursuant to La. R.S. 15: 1177( A)(9), a reviewing court may reverse or modify


an agency decision " only if substantial rights of the appellant have been

prejudiced,"   because the administrative decisions or findings are: ( 1) in violation

of constitutional or statutory provisions; ( 2)    in excess of the agency' s statutory

authority; ( 3) made upon unlawful procedure; ( 4)    affected by other error of law; ( 5)

arbitrary or capricious or characterized by an abuse of discretion; or (6) manifestly

erroneous in view of the reliable, probative, and substantial evidence on the whole

record. (   Emphasis added.)        Lawful incarceration brings about the necessary

withdrawal or limitation of many privileges and rights, a retraction justified by the

considerations underlying our penal system.           Discipline by prison officials in

response to a wide range of misconduct falls within the expected parameters of the


sentence imposed by a court of law. Sandin v. Conner, 515 U.S. 472, 485, 115 S.

Ct. 2293, 2301, 132 L.Ed.2d 418 ( 1995). Thus, in order for an inmate' s petition to


state a cognizable claim for judicial review of a disciplinary matter, it must allege

facts demonstrating the agency' s decision prejudiced his "     substantial rights."   See


Lewis v. Louisiana Department ofPublic Safety & Corrections, 19- 0018 ( La. App.

1st Cir. 9/ 27/ 19), 2019 WL 4729511, *     1; Giles v. Cain, 99- 1201 ( La. App. 1st Cir.

6/ 23/ 00), 762 So. 2d 734, 738.


       The disciplinary proceedings against Magee resulted in the loss of yard and

recreation privileges for two weeks. It is well- settled that a loss of yard/ recreation


privileges does not constitute an atypical or significant hardship in relation to the

                                              3
ordinary incidents of prison life and does not prejudice an inmate' s substantial rights.

Wilson v Leblanc, 19- 1358 ( La. App. 1st Cir. 5/ 11/ 20),            303 So. 3d 678, 680, writ

denied, 20- 01451 ( La. 3/ 23/ 21),         312   So. 3d   1107;                      Louisiana
                                                                    see Dorsey v.

Department of Public Safety,           18- 0416 (   La. App.      1st Cir. 9/ 24/ 18), 259 So. 3d


369, 371.
            As previously indicated, courts may intervene and reverse or modify

DPSC' s decision in a disciplinary case only where the petitioner' s substantial rights

have been prejudiced.         Simmons v. Louisiana Department of Public Safety &
Corrections, 17- 0961 (      La. App. 1st Cir. 2/ 20/ 18), 2018 WL 946946, at *           1,    writ



denied,     18- 0488 ( La.    3/ 25/ 19).   267   So. 3d   598.    Because    Magee' s   loss     of



yard/ recreation privileges does not affect his substantial rights, his petition for

judicial review failed to state a cognizable claim. The district court did not err in


dismissing the petition with prejudice on this basis. See La. R.S. 15: 1177( A)(9);             La.


R.S. 15: 1178; La. R.S. 15: 1188( A); Dorsey, 259 So.3d at 371.


                                        CONCLUSION


       For these reasons, the district court judgment dismissing Magee' s petition for

judicial review and affirming DPSC' s disciplinary action is affirmed.              All costs of


this appeal are assessed to petitioner, Donald Ray Magee.

       AFFIRMED.